Citation Nr: 1032109	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an extension beyond July 1, 2007 of a temporary 
total (convalescence) rating for a right foot disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1995 to June 1997.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2007 rating decision of 
the Roanoke, Virginia, VARO which, in pertinent part, denied 
extension of a temporary total (convalescence) rating for right 
foot disability beyond July 1, 2007.  In September 2008 a hearing 
was held before a decision review officer (DRO) at the RO, and in 
May 2010 a Travel Board hearing was held before the undersigned; 
transcripts of both hearings are associated with the claims file.  
At the Travel Board hearing the Veteran requested, and was 
granted, a 60 day abeyance period for submission of additional 
evidence.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2009).

At the May 2010 Travel Board hearing the Veteran testified that 
when his convalescent rating was terminated he was still 
experiencing severe pain, and was unable to work.  He indicated 
that employment records would reflect the impact that his right 
foot disability had on his ability to work during the post-
surgical healing process.  Per his request, following the 
hearing, this matter was held in abeyance for 60 days to afford 
him the opportunity to submit a statement from his employer 
providing the dates he was unemployed for right foot surgery and 
convalescence.  That period of time has lapsed, and such 
information was not received.  
Information regarding the impact the Veteran's post-surgical 
convalescence on his employment (including duration of time 
missed from work) is highly pertinent evidence in the matter at 
hand.  As such evidence remains outstanding, it must be sought on 
remand.  

The Veteran is advised that a governing regulation provides that 
where evidence (including identifying information and releases) 
sought in connection with a claim for VA benefits is not received 
within a year of the request, the claim is to be considered 
abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify 
his employer(s) from the time of his November 
2006 surgery until he returned to work in 
2007, and to provide releases for VA to 
obtain information pertaining to his work 
record from the employer(s).

2.  The RO should seek from the employer a 
statement, on the employer's letterhead, 
providing the exact dates when the Veteran 
left work for his November 2006 right foot 
surgery and when he returned to work 
following convalescence after the surgery.  

3.  The RO should arrange for any further 
development suggested by the information 
received pursuant to the request above, then 
re-adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental SOC and afford the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

